EXHIBIT 10.11

 

MODIFICATION AGREEMENT

 

THIS MODIFICATION AGREEMENT (this “Agreement”) is made and entered into
effective as of March 31, 2020 (the “Effective Date”), by and between GREEN
HYGIENICS HOLDINGS INC., a Nevada corporation (“Borrower”), and TRITON FUNDS LP,
a Delaware limited partnership (“Holder”).

 

Recitals

 

A. Borrower and Holder are parties to a Securities Purchase Agreement dated as
of December 19, 2019 (the “SPA”) and a Registration Rights Agreement dated as of
December 19, 2019 (the “RRA”).

 

B. Pursuant to the SPA, Borrower issued a convertible promissory note (the
“Note”) in the principal amount of $750,000 (the “Note”) to Holder with an issue
date of December 19, 2019.

 

C. As of January 8, 2020, Borrower and Holder entered into an Amending
Agreement, pursuant to which the issue date was amended to be December 31, 2019
and the Maturity Date (as defined in the Note) was amended to be June 30, 2020.

 

D. Borrower and Holder have agreed to modify the Note in accordance with the
terms and conditions set forth in this Agreement.

 

Agreement

 

In consideration of the mutual covenants and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Holder hereby agree
as follows:

 

1. Principal Payment; Affirmation of Unpaid Principal Balance.

 

1.1 Affirmation of Unpaid Principal Balance. Borrower affirms that the unpaid
principal balance of the Note as of the date hereof is Seven Hundred Fifty
Thousand Dollars ($750,000.00).

 

1.2 Curtailment Payment. Within ten (10) business days of the execution of this
Agreement, Borrower shall pay to Holder, in immediately available funds, the sum
of Two Hundred Fifty Thousand Dollars ($250,000.00) (the “Payment”). The parties
agree that the Payment shall be applied to outstanding interest, then to the
principal balance of the Note.

 

2. Amendments to Note.

 

2.1 Maturity Date. The Maturity Date of the Note shall be August 20, 2020.

 

  1



 

  

2.2 Conversion Price. The Conversion Price of the Note shall be 75% of the
Market Price (as defined herein) (representing a discount rate of 25%). “Market
Price” means the lowest Trading Price (as defined herein) for the Common Stock
during the thirty (30) Trading Day period ending on the last complete Trading
Day prior to the Conversion Date. “Trading Price” means, for any security as of
any date, the closing bid price on the OTCB, OTCQX, Pink Sheets electronic
quotation system or applicable trading market (the “OTC”) as reported by a
reliable reporting service (“Reporting Service”) designated by Holder (i.e.
Bloomberg) or, if the OTC is not the principal trading market for such security,
the closing bid price of such security on the principal securities exchange or
trading market where such security is listed or traded, or, if no closing bid
price of such security is available in any of the foregoing manners, the average
of the closing bid prices of any market makers for such security that are listed
in the “pink sheets”. If the Trading Price cannot be calculated for such
security on such date in the manner provided above, the Trading Price shall be
the fair market value as mutually determined by Borrower and Holder in order to
determine the Conversion Price of such Notes. “Trading Day” shall mean any day
on which the Common Stock is tradable for any period on the OTC, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.

 

2.3 Minimum Volume Weighted Average Price. Section 3.14 of the Note is hereby
deleted in its entirety.

 

3. No Novation. Borrower acknowledges and agrees that this Agreement does not
discharge or cancel remaining existing indebtedness evidenced by any Note, and
it is not a new debt of Borrower.

 

4. Other Provisions in Full Force. Except as specifically provided herein, the
Loan Agreement, the Note, the Deed of Trust, and the other loan documents shall
remain in full force and effect in accordance with their original terms and
conditions, including, without limitation, those provisions providing for the
acceleration of the indebtedness evidenced by the Note.

 

5. Notices. Any notice required, permitted or contemplated hereunder shall be in
accordance with the applicable “Notices” provision in the SPA.

 

6. Miscellaneous. This Agreement sets forth the entire agreement of the parties
with respect to the subject matter of this Agreement and supersedes all previous
understandings, written or oral, in respect of this Agreement. This Agreement
may be signed by facsimile signatures or other electronic delivery of an image
file reflecting the execution hereof, and if so signed, (a) may be relied on by
each party as if the document were a manually signed original and (b) will be
binding on each party for all purposes. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. This Agreement may be executed in multiple counterparts, each of
which shall constitute an original, but all which together shall constitute one
and the same agreement. If any term of this Agreement is found invalid by a
court of competent jurisdiction, the invalid term will be considered excluded
from this Agreement and will not invalidate the remaining terms of this
Agreement. At no time shall the prior or subsequent course of conduct by
Borrower or Holder directly or indirectly limit, impair, or otherwise adversely
affect any of the parties’ rights or remedies in connection with this Agreement
or any of the documents, instruments and agreements executed in connection
herewith, as Holder and Borrower agree that this Agreement and the documents,
instruments, and agreements executed in connection herewith shall only be
amended by written instruments executed by Holder and Borrower. This Agreement
is made and entered into for the protection and benefit of Holder and Borrower
and their permitted successors and assigns, and no other person, association,
authority or entity shall be a direct or indirect beneficiary of or have any
direct or indirect cause of action or claim in connection with this Agreement.

 

  2



 

 

IN WITNESS WHEREOF, Holder and Borrower have executed this Agreement to be
effective as of the Effective Date.

 

GREEN HYGIENICS HOLDINGS INC.

 

By: ________________________________

Ron Loudoun, President and CEO

  

Accepted as of the Effective Date.

  

TRITON FUNDS LP

  

By: ________________________________

Ashkan Mapar, Authorized Signatory

 

  3

 